UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-2223


YOLANDA BELL,

                 Plaintiff - Appellant,

          v.

DEPARTMENT OF DEFENSE,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:14-cv-00470-TSE-IDD)


Submitted:   April 30, 2015                     Decided:    May 20, 2015


Before KEENAN     and   WYNN,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yolanda Bell, Appellant Pro Se.      Michael Anthony Rizzotti,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Yolanda Bell appeals the district court’s orders granting

summary judgment in favor of the Department of Defense in her

civil action, and denying her fifth motion for an extension of

time to file her response to the motion for summary judgment.

We    have    reviewed     the   record   and   find    no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.       Bell v. Dep’t of Def., No. 1:14-cv-00470-TSE-IDD (E.D.

Va.   Oct.    3,   2014;    Oct.   27,    2014).       We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this Court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                          2